UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-22114 Name of Registrant: Vanguard Montgomery Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2012  June 30, 2012 Item 1: Reports to Shareholders Semiannual Report | June 30, 2012 Vanguard Market Neutral Fund > For the six months ended June 30, 2012, Vanguard Market Neutral Fund returned about–1%, less than the return of the 3-month U.S. Treasury bill and the average return of peer funds. > Security selection was challenging during the period as stocks tended to rise and fall more or less in lockstep with changes in investor sentiment. > Seven out of the fund’s ten sectors posted negative returns; health care was the weakest performer. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 6 Fund Profile. 8 Performance Summary. 10 Financial Statements. 11 About Your Fund’s Expenses. 25 Trustees Approve Advisory Arrangement. 27 Glossary. 28 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice.
